Citation Nr: 1538893	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals, status post surgery herniated discs with chronic pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current residuals, status post surgery herniated discs with chronic pain, began in service.


CONCLUSION OF LAW

The criteria for service connection for residuals, status post surgery herniated discs with chronic pain, are met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the claim of entitlement to service connection for residuals, status post surgery herniated discs with chronic pain.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

The Veteran seeks entitlement to service connection for a low back disability.  The Veteran contends that his post-surgery herniated discs with chronic back pain are a result of active service.  He reports that he enlisted in the Army with a clean bill of health.  He initially injured his back in November 1980 which resulted in a diagnosis of sciatica.  He was seen again in November 1980 and December 1980 for lower back pain.  The Veteran notes a third visit in January 1981 for severe lower back strain.  The Veteran also reports that in July 1982, he was seen for lower back pain and leg pain due to an incident involving a Q4 Radar's CI unit weighing 800 pounds.  While moving this piece of equipment, two of the three soldiers who were helping him had to leave their position because the third soldier had gotten his hand stuck between the truck and the CI unit.  The Veteran was the sole remaining soldier holding one side of the 800 pound unit while the other side teetered off the edge of the truck.  The Veteran then felt a snap in his back.  Once everyone realized that he was in trouble, the soldiers helped him slide the CI unit back on to the truck.  The Veteran then collapsed to the ground and sat there until the sharp pain subsided. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's service treatment records contain references to treatment related to his back.  The Veteran's enlistment exam from February 1980, noted no abnormalities and rated the Veteran airborne qualified.  A November 1980 record reveals that the Veteran complained of pain in his right hip and the diagnosis was sciatica.  A second record from mid-November 1980, noted that the Veteran complained of increased right lower back pain.  The doctor noted rule out severe sciatica versus rule out lower back injury.  The doctor ordered X-rays and directed that Veteran not engage in PT, running, lifting of items over 5 pounds, and no strenuous physical exercise or walking.  In a December 1980 treatment record, the Veteran again complained of back and leg pain.  The diagnosis was Sciatica in the right lower extremity.  A January 1981 Physical Profile Board Proceeding, determined that the Veteran suffered from severe lower back strain.  They limited his physical exertion for a month.  A treatment record from May 1981, notes that the Veteran complains of low back pain.  The Veteran was diagnosed with a very minor strain.  In a July 1982 treatment record, the Veteran reported lifting something and heard a snap and then felt a stab of pain shoot up his spine.  The Veteran collapsed and stated he had difficulty standing and pain in the lower back.  The doctor noted mild paravertebral myospasm and good distal reflexes and sensation.  The Veteran was told to not engage in running, jumping, PT, or lifting of over 20 pounds for a period of two weeks.  Upon leaving the military in February 1983, the Veteran noted that he had recurrent back pain in his Report of Medical History.  A doctor noted occasional back pain on the Report of Medical History.  However, everything was listed as normal on the Veteran's exit medical examination.

A private treatment record, dated October 1984, reveals that the Veteran injured his  lower back in August of 1984 after he was lifting and bagging ice at work.  The doctor noted that he had seen him on numerous occasions since the injury and the Veteran has continued to complain of lower back and right leg pain.  The doctor had been treating him conservatively with medication and physical therapy.  The Veteran continued to have pain and did not improve.  A computerized axial tomography (CAT) scan was done and it revealed a probable disk herniation at L4-5 on the right.  Because of his lack of improvement, the Veteran was admitted to the hospital for a myelogram.

A myelogram, dated October 1984, noted the doctor's impression that there is evidence of herniated nucleus pulposus at the L-4/5 interspaced level.  

A private treatment record, dated November 1984, noted the results of the myelogram and requested the Veteran to schedule a follow-up to discuss a possible chemonucleolysis procedure.

A private treatment record, dated November 1984, noted that the Veteran had chemonucleolysis at L4-5.  Postoperatively, his leg pain is gone, but he is still having a moderate amount of back pain.  

In March 1985, the Veteran underwent an operation for lumbar laminectomy L4-5 right, disc excision L4-5 right, and decompression right L5 nerve root.  The postoperative treatment record recalls the facts leading up to the surgery.  It states that the Veteran improved for a while after the chemonucleolysis at L4-5.  However, the pain recurred and he continued to have right leg pain.  The doctor continued several months of conservative treatment.  Another myelogram was ordered and it revealed a disc herniation and compression of the L5 nerve root on the right.  During the surgery in March 1985, the doctor found the right L5 nerve root enlarged.  He noted it was very erythematous and swollen.  It was found that there was very little disc material left in the L4-5 disc space and the ligamentum flavum was extremely thickened over the L5 root.

In June 2004, the Veteran underwent a left L3-4 fat lateral extraforaminal microdiskectomy and left L4-5 far lateral extraforaminal decompression and expiration of disk space with the use of the operative microscope for microdissection.  The notes indicate this was done after magnetic resonance imaging (MRI) showed L3-4 symptomatic and that the L4-5 should also be explored.  The postoperative diagnoses found left L3-4 and L4-5 disk herniation, far lateral disk herniations, though only bulging at 4-5.

A MRI, dated August 2004, showed post L4 laminotomy with diffuse annular bulging with small right paracentral disk protrusions.  Found moderate bilateral lateral recess stenosis.

A MRI, dated November 2004, showed right-sided laminectomy defect at the L4-L5 level.  There was a large left-sided herniated disc which extends posteriorly and inferiorly and results in significant encroachment upon the lateral recess and thecal sac.  The doctor noted that this was new since the prior study.  There was also abnormal signal encroachment upon the right lateral recess and right neural foramen.  There was also abnormal signal at the L3-L4 level on the left which encroaches upon the left neural foramen.

In November 2004, the Veteran underwent a left L4/5 re-do microdiskectomy, transverse lumbar interbody fusion with autograft bone and Medtronic Boomerang cage, pedicle screw instrumentation at L4/5 with stealth guidance, lateral fusion at L4/5, and harvest of left iliac crest bone graft.  The doctor found a large herniated disc migrating inferiorly with severe compression of the L5 nerve root as well as stenosis.  The Veterans post-operation diagnosis is left L4/5 recurrent disc herniation and degenerative disc disease.

VA medical records going back to October 2008, note that the Veteran suffers from chronic low back pain.  In August of 2009, the Veteran complained of lower back pain that flared up due to a recent fall.  The VA doctor continued to prescribe pain medication.

A VA telephone liaison report, dated September 2009, noted that the Veteran called in to ask about the results of his CT scan.  While on the phone, he mentioned that he felt that the pain in his left hip is caused by his back.  The pain goes to his lower back.  He reported having difficulty walking due to the pain.  He reported that he previously had a MRI and that there is titanium hardware in his back and neck.  He requested that a MRI be repeated due to hip and lower back pain, and difficulty walking.

In October of 2009, a VA Orthopaedic Surgeon noted that X-rays show hardware in his back and early degenerative changes of his hip.  However, the X-ray findings of his hip do not correlate with his symptoms. 

In a statement dated February 2011, the Veteran stated that he was taught that a man works through his pain.  He had no doubt that his original injury in service is what has caused all the pain since then.  A further statement from the Veteran alleges that the pain he experienced after lifting the bags of ice was the same pain he experienced in service.

The Veteran was afforded a VA medical examination in March 2010.  The VA examiner reviewed the Veteran's service treatment records, claims file, VA treatment records, and private medical records.  The examiner stated: 

This examiner can only speculate at this time as to whether, in the absence of any other documentation, the service related back pain noted on the separation exam of [February 1983] led to the eventual surgery in 1985 for his back pain problems rather than the mention in the 1984-1985 records supplied by the veteran that do not mention any service related injury but rather state that the surgery in 1985 resulted from a work related injury incurred in 1984.  Thus, this examiner cannot resolve this issue without resorting to speculation.

A VA telephone liaison report, dated March 2010, reflects a call from the Veteran's wife requesting the reinstitution of the Veteran's pain meds because he is in severe back pain.

Entitlement to service connection for residuals, status post-surgery herniated discs with chronic pain, is warranted.  The Veteran's enlistment exam reflects no back problems.  However, his service treatment records reveal that the Veteran was treated for complaints of back pain on multiple occasions.  The last time was a July 1982 incident which resulted from the Veteran supporting an amount of weight on his own and then immediately feeling a snap and being immobilized for a short period.  Upon leaving the military in February 1983, the Veteran noted that he had recurrent back pain in his Report of Medical History.  A doctor noted occasional back pain on the Report of Medical History.  However, everything was listed as normal on the Veteran's exit medical examination.  In August 1984, a year and a half after exiting the military, the Veteran sustained an injury to his back while lifting and bagging ice at work.  He underwent an operation for lumbar laminectomy L4-5 right, disc excision L4-5 right, and decompression right L5 nerve root in March 1985.  

Almost twenty years later, in June of 2004, the Veteran underwent a left L3-4 fat lateral extraforaminal microdiskectomy and left L4-5 far lateral extraforaminal decompression and expiration of disk space with the use of the operative microscope for microdissection.  In November 2004, the Veteran underwent a left L4/5 re-do microdiskectomy, transverse lumbar interbody fusion with autograft bone and Medtronic Boomerang cage, pedicle screw instrumentation at L4/5, lateral fusion at L4/5, and harvest of left iliac crest bone graft.  The Veteran's VA medical records show recurring complaints of lower back pain.  One record from March 2010, reflects his wife's phone call requesting medication due to his severe back pain.  Upon examination in March 2010, the VA medical examiner acknowledged that the evidence showed there was an injury in service; however, the examiner was not able to resolve this issue without resorting to speculation.  

Given the Veteran's competent and credible statements regarding the history of his back symptoms; the service treatment records showing an injury, many back pain complaints, and treatment; and post service private treatment records showing another injury and multiple surgeries, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's residuals, status post-surgery herniated discs with chronic pain, began in service.  As such, service connection for residuals, status post surgery herniated discs with chronic pain, is granted.


ORDER

Service connection for residuals, status post surgery herniated discs with chronic pain, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


